
	
		II
		Calendar No. 737
		110th CONGRESS
		2d Session
		S. 2511
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Leahy (for himself,
			 Mrs. Clinton, Mr. Shelby, Ms.
			 Mikulski, Ms. Landrieu,
			 Mr. Cardin, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 15, 2008
			Reported by Mr. Leahy,
			 with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To amend the grant program for law enforcement armor
		  vests to provide for a waiver of or reduction in the matching funds requirement
		  in the case of fiscal hardship.
	
	
		1.Matching grant program for
			 law enforcement armor vestsSection 2501(f) of part Y of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll(f)) is
			 amended by inserting at the end the following:
			
				(3)WaiverThe
				Director may waive, in whole or in part, the requirement of paragraph (1) in
				the case of fiscal hardship, as determined by the
				Director.
				.
		2.Reauthorization of
			 Bulletproof Vest Partnership Grant
			(a)Short
			 titleThis section may be cited as the Bulletproof Vest Partnership Grant Act of
			 2008
			(b)ReauthorizationSection 1001(a)(23) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(23)) is
			 amended by striking ‘‘2009’’ and inserting ‘‘2012’’.
			
	
		May 15, 2008
		Reported with an amendment
	
